                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8                       UNITED STATES DISTRICT COURT
                                  9                      CENTRAL DISTRICT OF CALIFORNIA
                                 10
                                      MSP RECOVERY CLAIMS, SERIES         Case No. 2:17-cv-02522-CAS-PLA
                                 11   LLC, a Delaware entity; MSPA CLAIMS
                                      1, LLC, a Florida entity,
                                 12                                       Judge: Hon. Paul L. Abrams
Central District of California




                                                  Plaintiffs,             Courtroom: 780
United States District Court




                                 13        vs.
                                 14   FARMERS INSURANCE EXCHANGE; ORDER ON STIPULATED
                                      FARMERS INSURANCE OF                PROTECTIVE ORDER FOR
                                 15   COLUMBUS, INC.; FARMERS NEW         PRODUCTION OF
                                      CENTURY INSURANCE COMPANY;
                                 16   ILLINOIS FARMERS INSURANCE          PROTECTED HEALTH
                                      COMPANY; 21ST CENTURY               INFORMATION
                                 17   INSURANCE COMPANY; 21ST
                                      CENTURY CENTENNIAL
                                 18   INSURANCE COMPANY; MID-             Complaint Filed: March 31, 2017
                                      CENTURY INSURANCE COMPANY;
                                 19   FOREMOST PROPERTY AND
                                      CASUALTY INSURANCE COMPANY;
                                 20   21ST CENTURY PREMIER
                                      INSURANCE COMPANY; 21ST
                                 21   CENTURY NORTH AMERICA
                                      INSURANCE COMPANY; 21ST
                                 22   CENTURY INDEMNITY INSURANCE
                                      COMPANY; 21ST CENTURY
                                 23   PREFERRED INSURANCE
                                      COMPANY; FIRE INSURANCE
                                 24   EXCHANGE; AND FOREMOST
                                      SIGNATURE INSURANCE
                                 25   COMPANY,
                                 26                Defendants.
                                 27

                                 28                                           1               Case No. 2:17-CV-02522
                                                      ORDER ON STIPULATED PROTECTIVE ORDER
                                      52061270;1
 1            Pursuant to Stipulation and for good cause shown, it is so Ordered that the
 2   Stipulated Protective Order for Production of Protected Health Information is granted.
 3

 4
     DATED: ________________________
              February 21, 2020                  __________________________
 5                                               United States Magistrate Judge
                                                 Hon. Paul L. Abrams
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             2                           Case No. 2:17-CV-02522
                       ORDER ON STIPULATED PROTECTIVE ORDER
     52061270;1
